    Case 1:20-cv-04344-SDG-JKL Document 15-1 Filed 02/12/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


PAULETTE THOMPSON,                       )     CIVIL ACTION FILE
                                         )     NO. 1:20-cv-04344-SDG-JKL
     Plaintiffs,                         )
                                         )
v.                                       )     JURY TRIAL DEMANDED
CITY OF JOHNS CREEK, GEORGIA,            )
and CHRISTOPHER BYERS, in his            )
individual capacity,                     )
       Defendants                        )
                                         )

                                  ORDER

     Having considered the foregoing JOINT MOTION TO EXTEND

PLAINTIFF’S DEADLINE TO RESPOND DEFENDANTS’ JOINT MOTION

TO DISMISS AND MEMORANDUM OF LAW IN SUPPORT, and for good

cause shown, this MOTION is granted. Deadlines to file RESPONSE is extended

through and including Monday, March 1, 2021.

     SO ORDERED, this ____ day of ___________, 2021.

                                   _______________________________
                                   The Honorable John K. Larkins III
                                   U.S. Magistrate Judge
